Order entered October 16, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01169-CV
                                      No. 05-17-01170-CV

                      IN RE SENRICK SHERN WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                                            ORDER
                            Before Justices Lang, Brown, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s October 2, 2017

“petition for nunc pro tunc and order” for want of jurisdiction.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE